DETAILED ACTION
Reasons for Allowance
Claims 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 4, 10, and 13 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a device, system, or method, further comprising: the first VSDB includes four fields that correspond to a physical address of the electronic device, and the increment field is different from each of the four fields, as presented in the environment of the remaining limitations of claim 4 (and substantially similar limitations in each of independent claims 10 and 13).  It is noted that the closest prior art, Ichimura et al. (US Pub. 2010/0188567), hereinafter Ichimura, shows circuitry configured to: receive, from a repeater device between the electronic device and an external device via a Display Data Channel (DDC) line of a first High Definition Multimedia Interface (HDMI) cable, first Enhanced Extended Display Identification Data (E-EDID), wherein the first E-EDID includes a first Vendor Specific Data Block (VSDB) and a second VSDB, the second VSDB includes an increment field having a value  indicating that the repeater device supports at least one extended function, the value in the second VSDB is configured to be changed from a value in second E-EDID of the external device by the repeater device based on the support of the at least one extended function.  However, PRIMREF fails to disclose or suggest the first VSDB includes four fields that correspond to a physical address of the electronic device, and the increment field is different from each of the four fields; determine output based on the value of the increment field; and output the determined output via a Transition Minimized Differential Signaling (TMDS) channel of the first HDMI cable.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613